 

o & NIN NHN NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

JOHN L. BURRIS, Esq., SBN 69888 |
BEN NISENBAUM, Esq., SBN 250055 F | L.

MELISSA C. NOLD, Esq., SBN 301378

PATRICK M. BUELNA, Esq., SBN 317043 JUL - 9 2019
LAW OFFICES OF JOHN L. BURRIS

V.8. DISTRICT COURT
Airport Corporate Center EASTERN DISTRICT OF CALIFORNIA
7677 Oakport Street, Suite 1120 ey

 

Oakland, California 94621
Telephone: (510) 839-5200 Facsimile: (510) 839-3882

John.Burris@johnburrislaw.com
BNisenbaum@gmail.com

Melissa.Nold@johnburrislaw.com
Patrick. Buelna@johnburrislaw.com

Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

JOHN HERNANDEZ, et al., Case No.: 2:17-cv-02311-JAM-DB

PETITION TO JENNIFER
HERNANDEZ AS MINOR H.E.’S
GUARDIAN AD LITEM AND TO
COMPROMISE MINOR H.E.’S
CLAIMS

Plaintiffs,
Vv.

CITY OF SACRAMENTO, et al.,

Defendants. Honorable Judge John A. Mendez

a ee

 

Petitioner JENNIFER HERNANDEZ respectfully represents and

requests:

1. Petitioner JENNIFER HERNANDEZ is biological mother and

caretaker of minor Plaintiff H.E.

 

 
 

nA & WW NbN

oO Oo sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

2. Minor Plaintiff has causes of action against the named defendants
herein on which a lawsuit was brought in this court for violation of civil rights

under Federal and State statutes.

3. Minor Plaintiff’s causes of action arise out of the March 6, 2017
incident wherein named Defendants chased unarmed John Hernandez from the
front of a convenience store into a hospital hallways, beat, tased and asphyxiated
him. The minor Plaintiff H.E. sustained the damages described in the operative
Complaint, including the loss of her familial relationship to her father. There are

no outstanding liens or loans related to this incident.

4. No previous petition for appointment of guardian ad litem with

respect to the Minor has been filed in this matter.

5. Petitioner is willing to serve as the Minor’s Guardian Ad Litem as
denoted above. Petitioner is fully competent to understand and protect the rights

of the Minor.

6. Plaintiff John Hernandez and Plaintiff H.E. reached have reached a
global settlement in this matter in the amount of $5,200,000.00 for the two
plaintiffs. The parties agreed amongst themselves to apportion the settlement as
follows: $5,000,000 for John Hernandez for his injuries and future medical costs;
and, $200,000 for Plaintiff H.E.’s loss of her familial relationship with her
father, John Hernandez. Jennifer Hernandez as guardian ad litem for H.E.
approved of this settlement and apportionment. Minor Plaintiff H.E.’s shares
will be structured as set forth below.

Plaintiff H.E.: $ 200,000.00
Attorneys fees (25%): $ -50,000.00

 

 
 

- Ww N

oOo feo NSN DWN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Plainitff H.E.’s net recovery $150,000.00

7. From the net recovery $100,000 will be placed in a structured
settlement account. (See attached as Exhibit A). The remaining $ 50,000.00 shall
be placed in separate interest-bearing blocked trust at an FDIC insured banking
institution for the benefit of Minor Plaintiff H.E. Every year on her father’s
birthday, February 10, there will be disbursed $3,000 to Plaintiff H.E. from the
blocked account. Plaintiff is 10 years old now, so over the next 7 years
approximately $21,000 will be disbursed. The remaining balance in the blocked
account shall be payable to Minor Plaintiff H.E. on her 18" birthday.

8. This petition was prepared by the Law Offices of John L. Burris,

| John Burris, Ben Nisenbaum, Melissa Nold and Patrick Buelna the lead

counsels representing plaintiffs in this action. John L. Burris, Esq., Ben
Nisenbaum, Esq., Melissa C. Nold, and Patrick M. Buelna, Esq. hereby
represent to the Court that they became involved in this case at the request of
plaintiffs, and have not received, and do not expect to receive any
compensation for their services in connection with this action from any person
other than the parties whom they represent in this action. The Counsels of
Record for Plaintiff have reviewed and recommend this settlement and

appointment as well.

9. Petitioners and their counsel have made a careful and diligent
inquiry and investigation to ascertain the facts relating to the subject incidents,
the responsibility therefore, and the nature and extent of injury to the minor
plaintiff, and fully understand that if the compromise herein proposed is
approved by the Court and is consummated, said minor plaintiff will be forever

barred and prevented from seeking any further recovery of compensation as

 

 
oD Oo ON KN OH BRB HY BS

NO NO NO ND NO NV WN NN FF FF F| KF FO FO EFelOOOTREEellUlUeEel
NY HD Wn F&F WO NO KK Do CO FH NA DB A FSF WOW NY

28

 

against defendants City of Sacramento, et al., in this action, even if said
minor’s losses and injuries might in the future prove to be more serious than

they are now thought to be.

10. Petitioner recommends this compromise settlement to the Court as

being fair, reasonable, and in the best interests of said minor plaintiff.

I declare under penalty of perjury that the foregoing is true and correct.

Dated: July 1, 2019 THE LAW OFFICES OF JOHN L. BURRIS

/s/ Ben Nisenbaum
Ben Nisenbaum
Attorneys for Plaintiffs

 

 
eR WwW dN

Go Oo Fe SN DH AN

12
13
14
15
16
17
18
19
20

21
22
23
24

25°

26
27
28

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

JOHN HERNANDEZ, et al., CASE NO.: 2:17-cv-02311-JAM-DB

Plaintiffs, PLAINTIFFS ORDER TO APPOINT
JENNIFER HERNDANEZ AS

GUARDIAN AD LITEM AND APPROVE
MINOR H.E.'S COMPROMISE

CITY OF SACRAMENTO, et al.
Honorable Judge John A. Mendez

Defendants.

 

 

 

 

ORDER

The petition of JENNIFER HERNDANDEZ ("Petitioner") for
appointment of Guardian ad litem and for the approval of the proposed
compromise of minor H.E. (date of birth 2002) claim against defendants CITY
OF SACRAMENTO, et al., (hereinafter collectively referred to as "Payors").
Upon the evidence introduced, the court finds that the facts set forth in said
petition are correct and that it is in the best interests of the Minor that said
claim be compromised and settled for the amount stated in the petition and that
the proceeds of such settlement be paid, distributed, and deposited in the

manner hereinafter specifically provided.

IT IS THEREFORE ORDERED:

A. JENNIFER HERNANDEZ is hereby appointed Guardian Ad
Litem to prosecute and compromise the claims of Minors H.E. in
this action.

B. That Payors will issue checks in the total amount of $200,000.00
(Two Hundred Thousand Dollars and Zero Cents) to settle the
claims of the Plaintiff H.E.. That Plaintiff H.E. will receive an
apportionment of $200,000 of the total settlement consistent with
the parties’ agreement between themselves.

 

 
- WwW WN

oO Oo ~S DWN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26
27
28

 

C. Upon court approval, the Law Offices of John L. Burris shall
disburse the settlement proceeds as follows:

The Court hereby approves the Petition to Compromise Minor
H.E., and orders as follows:

1. Payment of Fees and Expenses on Behalf of Minor, K.J.C.
a. Attorney's fees payable to the Law Offices of John L. Burris:
$50,000.00.

2. Balance

From the net recovery $100,000 will be placed in a structured settlement
account. (See attached as Exhibit A). The remaining $ 50,000.00 shall be placed
in separate interest-bearing blocked trust at an FDIC insured banking institution
for the benefit of Minor Plaintiff H.E. Every year on her father’s birthday,
February 10, there will be disbursed $3,000 to Plaintiff H.E. from the blocked
account. Plaintiff is 10 years old now, so over the next 7 years approximately
$21,000 will be disbursed. The remaining balance in the blocked account shall
be payable to Minor Plaintiff H.E. on her 18" birthday.

NORABLE JOHN A. MENDEZ
nited States District Court Judge

paren:ably 9, £011 Sr Nerds

 
